Pottle, J.
1. Where a criminal case is submitted to the presiding judge by consent, without the intervention of a jury, it is discretionary with the judge whether or not he will hear argument from counsel; and where, the case is submitted by consent without argument, it is not error, after the court has intimated the probability of an adverse decision, to refuse to permit counsel for the accused to withdraw his consent and make an argument in the case.
2. The fact that the presiding judge, to whose decision the issues of fact were submitted, in rendering his decision remarked that the accused had not proved his innocence is not cause for setting aside the judgment of conviction.
3. The evidence authorized the judgment of conviction.

Judgment affirmed.